Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 4 is objected to because line 8 recites "bend cause bending" which is unclear.  Either "bend" or "cause bending" should be deleted.  Claims 5-6 are technically objected to by dependence from claim 4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 2 recites "a radius of curvature r of the convex portion of the second jig" but it is not clear whether this refers to the same radius of curvature that is recited in claim 1 line 16, or is intended to introduce a new radius of curvature.  If the radius of curvature in claim 2 is the same one as in claim 1 line 16, then "a" in claim 2 line 2 should be replaced with "the" or "said".

Allowable Subject Matter
	Claims 1 and 3 are allowed.  Claims 4-6 would be allowable if claim 4 is suitably amended to overcome the objection above.  The prior art of record does not disclose or 

Conclusion
	The reference listed on the attached 892 form is considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874